Dismissed and Memorandum Opinion filed February 24, 2005








Dismissed and Memorandum Opinion filed February 24,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00685-CV
____________
 
KEELA BOWEN
CARTER, Appellant
 
V.
 
GARY M.
HORNDESKI, M.D., Appellee
 

 
On Appeal from the 400th District
Court
Fort Bend
County, Texas
Trial Court Cause No.
03-CV-129951A
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from an order of dismissal signed February
9, 2004.  The order was made final by an
order of severance signed April 7, 2004. 
Appellant filed a timely motion for new trial.  The clerk=s record was filed on August 5,
2004.  Appellant=s brief was due thirty days after the
record was filed.  See Tex. R. App. P. 38.6.  Appellant was granted three extensions of
time to file her brief until January 3, 2005. 
The court noted that no further extensions of time would be granted
absent exceptional circumstances.  




On January 13, 2005, this court issued an order stating that
unless appellant submitted her brief, together with a motion reasonably
explaining why the brief was late, on or before 
January 31, 2005, the court would dismiss the appeal for want of
prosecution.  See Tex. R. App. P. 42.3(b).  Appellant filed another extension request,
citing counsel=s continued health problems.  This court granted a final extension of time
until February 10, 2005, in order for appellant to obtain additional
counsel.  No brief, extension request, or
notice of new or additional counsel has been received.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 24, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.